Citation Nr: 0400061	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to enrollment and access to VA medical care 
benefits package.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical Center (MC).  The VAMC denied entitlement to 
enrollment and access to the VA medical care benefits 
package.


REMAND

In a December 2003 memorandum, the Enrollment 
Coordinator/Patient Business Office of the VA Medical Center 
in Fort Harrison, Montana, requested that the veteran's 
claims file be sent back to her, stating that there was 
additional evidence received that would make the appeal 
unnecessary.

Accordingly, the case is hereby REMANDED to the VAMC for the 
following action: 

The VAMC should review the additional 
evidence provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


